      Case 3:19-cv-01057-B Document 35 Filed 03/03/20              Page 1 of 2 PageID 319



                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

 HARRISON COMPANY LLC,                          §
                                                §
                                                §
      Plaintiff,                                §
                                                §
 v.                                             §    CIVIL ACTION NO. 3:19-CV-1057-B
                                                §
 A-Z WHOLESALERS, INC. and                      §
 BARKAT G. ALI,                                 §
                                                §
      Defendants.                               §

                                  ORDER TO SHOW CAUSE

         Before the Court is Defendants’ Renewed Motion for Leave to File First Amended Answer

(Doc. 33). The Court previously granted Defendants’ Motion for Leave to File First Amended

Answer, and ordered Defendants to refile their proposed First Amended Answer. See Doc. 31, Mem.

Op. & Order. While the Court stands by its ruling, on further review, the Court is concerned with

the potential number and vagueness of Defendants’ affirmative and other defenses.

         For the reasons that follow, it is ORDERED that Defendants must SHOW CAUSE by

WEDNESDAY, MARCH 11, 2020, why each answer is necessary and should not be stricken

under Federal Rule of Civil Procedure 12(f). Plaintiff, if it deems necessary, must then respond by

WEDNESDAY, MARCH 18, 2020. Failure to comply may result in a denial of Defendants’ motion

as to affirmative defenses and/or sanctions.

         SO ORDERED.

         SIGNED: March 3, 2020.



                                               -1-
Case 3:19-cv-01057-B Document 35 Filed 03/03/20   Page 2 of 2 PageID 320




                                JANE J. BOYLE
                                UNITED STATES DISTRICT JUDGE




                                  -2-
